  8:19-cr-00127-LSC-SMB Doc # 48 Filed: 05/21/20 Page 1 of 3 - Page ID # 118



                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                      Plaintiff,                                  8:19CR127

        vs.
                                                       MEMORANDUM AND ORDER
VICTOR PHILLIPS,

                      Defendant.


       This matter is before the Court on the Defendant’s Motion Under 28 U.S.C. § 2255

to Vacate, Set Aside, or Correct Sentence (§ 2255 Motion), ECF No. 47.

       Rule 4(b) of the Rules Governing Section 2255 Proceedings for the United States

District Courts requires initial review of a § 2255 motion, and describes the initial review

process:

               The judge who receives the motion must promptly examine it. If it
       plainly appears from the motion, any attached exhibits, and the record of
       prior proceedings that the moving party is not entitled to relief, the judge
       must dismiss the motion and direct the clerk to notify the moving party. If
       the motion is not dismissed, the judge must order the United States attorney
       to file an answer, motion, or other response within a fixed time, or to take
       other action the judge may order.

                                   BACKGROUND

       The Defendant entered a plea of guilty to Count I of the Indictment, charging him

with possession with intent to deliver 500 grams or more of cocaine in violation of 21

U.S.C. § 841(a)(1) and (b)(1). He was sentenced on December 9, 2019, to a term of 70

months imprisonment and five years of supervised release. He waived his right of appeal

in his plea agreement and did not file any appeal. The pending Motion is the Defendant’s

first motion under § 2255, and it was timely filed.
  8:19-cr-00127-LSC-SMB Doc # 48 Filed: 05/21/20 Page 2 of 3 - Page ID # 119




        In his § 2255 Motion, the Defendant asserts that his counsel was ineffective for

advising him to enter a plea of guilty to avoid the potential filing of notices of prior

convictions pursuant to 21 U.S.C. §851. He also asserts that his counsel was ineffective

for failing to file a motion to suppress evidence—the cocaine—found during a traffic stop.

He contends there was no probable cause for the search of his vehicle.

                                      DISCUSSION

        To establish ineffective assistance of counsel, the Defendant must satisfy both

prongs of the test articulated by the United States Supreme Court in Strickland v.

Washington, 466 U.S. 668 (1984). The performance prong requires a showing that

counsel performed outside the wide range of reasonable professional assistance and

made errors so serious that counsel failed to function as the kind of counsel guaranteed

by the Sixth Amendment. Id. at 687-89. The prejudice prong requires a movant to

demonstrate that seriously deficient performance of counsel prejudiced the defense. Id.

at 687. “To establish prejudice, the defendant must demonstrate a reasonable probability

that the result of the proceeding would have been different, but for counsel's deficiency.”

United States v. Luke, 686 F.3d 600, 604 (8th Cir. 2012) (citing Strickland, 466 U.S. at

694).

        “A § 2255 petitioner is entitled to an evidentiary hearing ‘[u]nless the motion and

the files and records of the case conclusively show that the [petitioner] is entitled to no

relief.’” Dat v. United States, 920 F.3d 1192, 1193–94 (8th Cir. 2019) (quoting 28 U.S.C.

§ 2255(b)). “A petitioner’s allegations must be accepted as true and a hearing should be

held unless they are contradicted by the record, inherently incredible, merely conclusions,



                                             2
  8:19-cr-00127-LSC-SMB Doc # 48 Filed: 05/21/20 Page 3 of 3 - Page ID # 120




or would not entitle the petitioner to relief.” Id. at 1194 (quoting Garcia v. United States,

679 F.3d 1013, 1014 (8th Cir. 2012)).

       The Defendant’s Motion will not be dismissed, and the Court will direct the United

States Attorney for the District of Nebraska to file a response to the Motion.

       Accordingly,

       IT IS ORDERED:

       1.     The United States Attorney for the District of Nebraska will respond to the

       Defendant’s Motion on or before June 12, 2020; and

       2.     The Clerk is directed to mail a copy of this Memorandum and Order to

       the Defendant at his last known address.

       Dated this 21st day of May 2020.

                                                  BY THE COURT:
                                                  s/Laurie Smith Camp
                                                  Senior United States District Judge




                                             3
